         Case 2:21-cm-00223 Document 1 Filed 09/01/21 Page 1 of 4 Page ID #:1



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     JONATHAN GALATZAN (Cal. Bar No. 190414)
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5         1400 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-2727
7         Facsimile: (213) 894-0142
          E-mail:   Jonathan.Galatzan@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA
10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   IN THE MATTER OF THE SEIZURE OF          CR MISC. No. 2:21-CM-223
     $76,000.00 IN U.S. CURRENCY
13                                            STIPULATION TO EXTEND THE DEADLINE
                                              TO FILE CIVIL FORFEITURE COMPLAINT
14

15                                            [PROPOSED ORDER LODGED
                                              CONTEMPORANEOUSLY HEREWITH]
16

17
          It is hereby stipulated by and between the United States of
18
     America (“United States”) and claimant Carlos Gomez-Munoz,
19
     (“claimant”), by and through his attorney, James Drake, as to
20
     $76,000.00 in U.S. Currency seized during a traffic stop on March 23,
21
     2021 (the “seized asset”), as follows:
22
          1.    Claimant has filed a written claim in the administrative
23
     forfeiture proceedings with the Drug Enforcement Administration
24
     (“DEA”) with respect to the seized asset.
25
          2.    The government asserts DEA has sent the written notice of
26
     intent to forfeit required by 18 U.S.C. § 983(a)(1)(A) to all known
27
     interested parties.     Under 18 U.S.C. § 983(a)(2)(A)-(E), the time has
28
        Case 2:21-cm-00223 Document 1 Filed 09/01/21 Page 2 of 4 Page ID #:2



1    either expired or been tolled for any person to file a claim to the

2    seized asset.   No person other than claimants have filed claims to

3    the seized asset as required by law in the administrative forfeiture

4    proceedings.

5         3.   Under 18 U.S.C. § 983(a)(3)(A), the United States is

6    required to file a complaint for forfeiture against the seized asset

7    and/or to obtain an indictment alleging that the seized asset is

8    subject to forfeiture within 90 days after a claim has been filed in

9    the administrative forfeiture proceedings, which in this case is
10   September 6, 2021, but the statute provides for an extension of this
11   date by court order or upon agreement of the parties.
12        4.   As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish
13   by agreement to extend to December 5, 2021, the time in which the
14   United States is required to file a complaint for forfeiture against
15   the seized asset and/or to obtain an indictment alleging that the
16   seized asset is subject to forfeiture, so that the parties can
17   determine whether a resolution is appropriate without the government
18   having to initiate a judicial forfeiture action.

19        5.    Claimant knowingly, intelligently, and voluntarily gives

20   up any rights he may have under 18 U.S.C. § 983(a)(3)(A)-(C) to

21   require the United States to file a complaint for forfeiture against

22   the seized asset and/or to obtain an indictment alleging that the

23   seized asset is subject to forfeiture by September 6, 2021, and any

24   rights they may have to seek dismissal of any complaint and/or any

25   forfeiture allegation in an indictment on the ground that it was not

26   filed or returned on or before such date.

27        NOW, THEREFORE, the parties hereto, by and through their

28   respective attorneys, hereby STIPULATE AND REQUEST that the

                                            2
        Case 2:21-cm-00223 Document 1 Filed 09/01/21 Page 3 of 4 Page ID #:3



1    government’s time to file a complaint for forfeiture against the

2    seized asset and/or to obtain an indictment in connection with the

3    seized asset be extended to and including December 5, 2021.

4    Dated:   September 01, 2021         Respectfully submitted,

5                                        TRACY L. WILKISON
                                         Acting United States Attorney
6                                        SCOTT M. GARRINGER
                                         Assistant United States Attorney
7                                        Chief, Criminal Division

8                                         /s/ Jonathan Galatzan
                                         JONATHAN GALATZAN
9                                        Assistant United States Attorney
                                         Chief, Asset Forfeiture Section
10
                                         Attorneys for Plaintiff
11                                       UNITED STATES OF AMERICA

12   Dated:   September 01, 2021
                                         JAMES DRAKE, ESQ.
13
                                         Attorney for Claimant
14                                       CARLOS GOMEZ-MUNOZ

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
           Case 2:21-cm-00223 Document 1 Filed 09/01/21 Page 4 of 4 Page ID #:4



                              PROOF OF SERVICE BY MAIL
1
2           I am over the age of 18 and not a party to the within

3    action.     I am employed by the Office of the United States

4    Attorney, Central District of California.           My business address

5    is 312 North Spring Street, Suite 1400, Los Angeles, California

6    90012.
7           On September 1, 2021, I served a STIPULATION TO EXTEND THE

8    DEADLINE TO FILE CIVIL FORFEITURE COMPLAINT on each person or

9    entity named below by enclosing a copy in an envelope addressed

10   as shown below and placing the envelope for collection and

11   mailing on the date and at the place shown below following our

12   ordinary office practices.

13   TO:          James Drake, Esq.
                  Drake Legal Group
14                620 Newport Center Drive, Suite 1100
                  Newport Beach, CA 92660
15
16    X    I am readily familiar with the practice of this office for

17   collection and processing correspondence for mailing.             On the
     same day that correspondence is placed for collection and
18
     mailing, it is deposited in the ordinary course of business with
19
     the United States Postal Service in a sealed envelope with
20
     postage fully prepaid.
21
            I declare under penalty of perjury under the laws of the
22   United States of America that the foregoing is true and correct.
23          I declare that I am employed in the office of a member of
24   the bar of this court at whose direction the service was made.
25          Executed on: September 1, 2021 at Los Angeles, California.

26
27
                                          /s/ Gabriela Arciniega
28                                        Gabriela Arciniega
